 ONEGLIA AND GERVASINI CONSTRUCTION CO.579Oneglia andGervasini Construction Co. and Law-rence W. Lohneiss. Case 1-CA-10074January 26, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn October 3, 1975, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and Respon-dent filed an answering brief to the GeneralCounsel's exceptions and brief, and also filed cross-exceptions to the Administrative Law Judge's Deci-sion together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations-Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.Oneglia and Gervasini Construction Co., discharged Loh-neiss legally for cause on July 23, or because of his attemptto carry out his duties as the labor steward of Local 611,Laborers' International Union of North America, AFL-CIO, by vigorously enforcing the collective-bargainingagreement then in effect between Respondent and theUnion, in violation of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, as amended.Upon the entire record including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, and the Company,Imake the following:FINDINGS OF FACT1. JURISDICTIONThe Company, a Connecticut corporation,isa generalcontractor engaged in the construction of roads, highwaysand bridges at various places in the State of Connecticut,where it annually purchases materials valued inexcess of$50,000 directly from points located outside the State ofConnecticut. The Company admits, and I find, that it is anemployer engaged in commerce within themeaning of Sec-tion 2(2), (6), and (7) of the Act.It.THE LABORORGANIZATION INVOLVEDLocal 611, Laborers'InternationalUnion of NorthAmerica, AFL-CIO, is a labororganizationwithin themeaning ofSection 2(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.IThe General Counsel and Respondent have excepted to certain credibil-ity findings made by the Administrative Law Judge. It is the Board's estab-lished policy not to overrule an Administrative Law Judge's resolutions withrespect to credibilityunlessthe clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrectStandard Dry WallProducts, Inc,91 NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) Wehave carefullyexaminedthe record and find no basis for reversing his find-ingsDECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge: Thiscase was heard at Hartford, Connecticut, on April 8, 9, and22, 1975.1 The charge was filed by Lawrence W. Lohneisson September 9, and the complaint was issued on Novem-ber 7. The issue in this case is whether the RespondentIAll dates are 1974 unless otherwise statedIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts 2The Respondent, a member of the Connecticut Con-struction Industries Association, Inc., a multiemployer as-sociation of over 60 members, has been under contractwith the Union for 15 to 20 years. In addition to employinglaborers, the Respondent also employed cement masons,carpenters, operating engineers and teamsters, all of whomwere members of their various trade unions. When the Re-spondent needed additional workers, it used the Unionhalls to secure employees skilled in the correspondingbuilding trade.The representatives of the Respondent involved hereinare General Superintendent Raymond R. Oneglia; Super-intendentDeiro Celadon; Foreman Richard Columbie;and Project Engineer William Salisbury.In July, the Respondent was in the latter stages of com-pleting a contract with the State of Connecticut that en-compassed construction work on 4,800 feet of Route 72.Already finished was the reconstruction and paving of anexisting portion of Route 72, the relocation of a new por-tion of Route 72 and the construction of two bridges. Thechief remaining work was the asphalt paving of 1,500 feetof highway, north of the merger point of existing Route 722Unless otherwise indicated, findings herein are based on uncontradictedand credited testimony, or other evidence. Where material matter was con-troverted the facts are noted and the contradictions resolved.222 NLRB No. 96 580DECISIONSOF NATIONALLABOR RELATIONS BOARDand relocated Route 72. This road was to be enlarged to 48feet wide.The uncompleted highway was located in a residentialneighborhood, with homes, apartment houses, and storesabutting thereon, and ran north and south. It was intersect-ed by Westfield Street from the west, with the intersectionhaving a traffic signal set on a yellow blinker at all timespertinent to this case. Some 200 feet north of WestfieldStreet, another street, Rose Circle, intersected the highwayfrom the east, with traffic controlled by a stop sign. BothWestfield and Rose Circle dead-ended into Route 72.3The Respondent's contract with the State provided inpertinent part that "the Contractor shall keep the roadwayunder construction open to traffic for the full length of theproject and shall provide a sufficient number of travellanes and pedestrian passways to move that traffic ordinar-ily using the roadway." In addition, the state contract re-quired the Respondent to provide trafficmen "at such loca-tion and for such periods as the Engineer may order for thecontrol and direction of vehicular traffic and pedestrians."The State Construction Safety Code provided that "when-ever any work is being performed-on a highway wherepublic vehicular trafficmay cause danger to men atwork-the traffic shall be especially controlled by personsauthorized for that purpose-." In addition, applicableprovisions of the Federal Occupational Safety and HealthAct required that "When operations are such that signs,signals, and barricades do not provide the necessary pro-tection on or adjacent to a highway or street, flagmen orother appropriate traffic controls shall be provided," andthat flagmen "shall wear a red or orange warning garmentwhile flagging."The collective-bargaining agreement in effect betweenthe Respondent and the Union for the period of April 1,1973, through March 31, 1975, contains a section pertain-mg to stewards, which reads:Section 2:A steward shall be appointed or furnishedby the representative of the Local Union who has ter-ritorial jurisdiction in the area where the job is locat-ed. The Steward shall be allowed a reasonable amountof time to carry out the provisions of this agreementand report any violations of same to the Local Union.The Steward shall remain on the job until completionof all the work covered by the terms of this Agree-ment, and shall work all overtime possible. The Em-ployer shall give the Local Union at least forty-eight(48) hours notice of its intention to lay off the Stewardin all cases.It also contains a broad three-step grievance and arbitra-tion article covering "any difference of opinion or dis-pute-between the parties as to the interpretation or appli-cation of this Agreement-" In addition, it also providedthat: "The Employer, the Union and the Employees shallabide by the Federal Williams-Steiger Occupational and3Resp. Exh 5, a not-to-scale sketch, but drawn by an engineer of theCompany, shows the various roads, locations of buildings and contractors'equipment As witnesses testified about the events of the case, numbers wereinsertedon the sketch from 1 to 13, to identify the point on the sketch towhich thewitness wasreferring.Health Act and other applicable safety regulations of Con-necticut."Steward Lawrence LohneissLohneiss, the Charging Party, was hired by the Respon-dent in October 1973 as a laborer. He had previouslyworked for the building construction division of the Re-spondent at a different jobsite. The Respondent made hima flagman because of his knowledge of traffic handlinggained while he worked as a full-time policeman for Mid-dletown from 1952 to 1963.Prior to June, Lohneiss had served as a flagman on thesouthern portion of the project. At these points, his dutieswere to facilitate the exit and entrance of company trucksfrom side streets to the state highway, rather than regulat-ing the flow of traffic on the highway itself. When notperforming a flagman's duties, Lohneiss did the regularwork of a laborer.At the start of the job, the Union had designated Lob-neiss as the laborer's steward. Lohneiss described his dutiesas checking laborers' books, making sure that the agree-ment is lived up to by both parties, investigating com-plaints and bringing them to the attention of the superin-tendent or foreman, and if no satisfaction then to hisbusiness agent.During his 9-month period as the laborers' steward, Loh-neiss could recall only two specific grievances that he hadbeen involved in, but stated that there had been severalother ones that he could not recall. The two specific griev-ances had been handled right on the spot, and settled toLohneiss' satisfaction. He also testified that there were noproblems during his 9 months on the job that could not besettled peacefully with the Company, and that during thesame period of time the Company had not interfered withhis right to perform his union duties.The meeting on July 19On Thursday, July 18, Lohneiss, as he had done in pastweeks, went into town, and cashed the paychecks of hisfellow laborers. Upon returning to the job, he found thatRobert St. Paul, a laborer, was not present to receive hispay. The steward turned St. Paul's money over to ProjectEngineer Salisbury in the company trailer, who put themoney in his unlocked desk drawer. The trailer was brokeninto that night, and St. Paul's wages were stolen.The next day, July 19, Oneglia learning for the first timeof Lohneiss' check cashing activities and of the trailerbreak-in, called for a meeting that afternoon.In the early afternoon, St. Paul had gone to Lohneissand stated that he had not been paid. The steward thenwent to Celadon and asked him what he was going to doabout the check, and Celadon told him that he would takecare of it. At 3:30 p.m. St. Paul received a check for hiswages.At 4:10 p.m., Lohneiss, St. Paul, Salisbury, Celadon, andOneglia met in the company trailer. While the meetingtook less than 10 minutes, the parties are in dispute as towhat was said. Oneglia testified that at the meeting helearned that Loheniss "had been leaving the job for some ONEGLIA AND GERVASINI CONSTRUCTION CO.581weeks without letting anyone know he was going" to cashchecks at the town bank. Oneglia told Lohneiss that thecheck cashing had to stop, and that "he was not to leavehis post again without letting someone in charge knowabout it," and "not to leave his post without permissionfrom his supervisor." Oneglia contended that the two state-ments meant the same thing.According to Salisbury, Oneglia said that there would beno more check cashing at all and "that no one was to leavetheir post without permission from their supervisor," thatupon hearing this Lohneiss asserted that he could cashchecks, and that he had time to conduct union business,with the steward thereupon calling his union agent, butfailing to reach him. On cross-examination when asked ifOneglia made any response to Lohneiss remark about timeto conduct union business, Salisbury stated that he couldnot recall the exact words, but that "the gist of the conver-sation was that he wasn't to leave the post without permis-sion or letting someone know" "letting his foreman or su-pervisor know .... .Celadon testified that Oneglia stated "that from now onthere could be no more check cashing during companyhours and no one was to leave the job without notifyingsomebody in authority." When asked on cross-examina-tion if Oneglia mentioned anything about getting permis-sion, he said that word was not used. The superintendentfurther testified that Oneglia stated that nobody was toleave his job "for any reason whatsoever," but that unionbusiness was not mentioned in this context.Lohneiss' version was that Oneglia stated "that I was notto leave the job to go out and cash any checks while I wason his job." When Lohneiss replied that "he had cashedthem on the other job," Onegha told him that this was hisjob, that they were working under a heavy and highwayagreement not under the building agreement which permit-ted the steward to cash checks. Lohneiss testified that hesaid, ". . . fine, I won't go cash checks. I said whatever youwant." The steward admitted that he agreed not to leavehis job, but when asked what that meant to him, he statedthat the job means the "site the job is situated on ....'St.Paul remembered very little about the meeting, andthe only thing he remembered clearly was that Oneglia said"that if Lohneiss wanted to cash checks he would do it onhis own time." When shown his prehearing affidavit whichcontained the statement, "Also, Raymond told Celadonthat Larry (Lohneiss) was not to leave the job anymore,"he admitted that Oneglia might have told this to the super-intendent.Thus, we have three different versions of just what re-strictions were stated by the general superintendent in thattrailer.Lohneiss' version is that he was just told not toleave the job to go out and cash checks. St, Paul gave veryweak corroboration to Lohneiss, which was contradictedby his affidavit. Oneglia's version was that no one was toleave his post without letting someone in charge knowabout it, or without permission from his supervisor. Salis-bury echoed Oneglia's second version that no. one was to4 1 do not credit Salisbury's version as it appeared he was gilding the lilyby combining the strongest points of Onegha's two versionsleave his post without the permission of his superinten-dent.4Celadon impressed me as a very fair, completely candidand objective witness. I credit Celadon's version that Oneg-lia said no one was to leave the job without notifying some-body in authority, for any reason whatsoever.The Events of July 23On July 23, Lohneiss arrived on the construction site ator about 7:20 a.m. He observed two laborers already work-ing, pushing water away from manholes, although startingtime was not until 8 a.m. Lohneiss went to Oneglia andasked how come he was not notified of the early startingtime, asserting that as the steward he was entitled to theovertime. Lohneiss testified that Oneglia stated that he didnot have to notify him, and that he would get no overtime.Oneglia's version was that he told Lohneiss that he had hadan emergency (it had rained the night before leaving wateron part of the roadway), that the laborers were there wait-ing for the regular start and he used them; that Lohneisshad no claim for overtime until he received his check, andif he was not satisfied, the contract had an arbitration pro-cedure that could be followed.Lohneiss was dissatisfied with that answer and tele-phoned his union agent, Edward J. Majewski, explained tohim what happened, and Majewski said he would be downas soon as he could. At 8 a.m. Lohneiss started his normalday as a flagman.Oneglra had arrived on the job at 6:30 a.m. to makeready for a major paving operation on 1,000 feet of the1,500 feet of Route 72 that remained to be completed, Al-though the roadway was to be 48 feet wide, paving wasdone on the basis of 12 foot widths, starting from"the eastedge of the road. The adjoining 12 feet was used exclusive-ly for company trucks and employees, with the remaining24 feet used by public vehicular traffic. The paving was toproceed in a northerly direction, with the operation requir-ing a paving machine, two rollers and four or five men withrakes. To keep the paving machine continuously working,13 or 14 company trucks hauled asphalt from a plant 5miles away. The loaded trucks would drive easterly onWestfield Street to its intersection with Route 72, turn rightinto the regular traffic pattern, drive south to an open' area,turn around to face north, then maneuver to get in front ofthe slow moving paver, and dump its 25 tons, of asphaltinto the paver. Having delivered its load, each truck wouldpull out parallel with the paver in the adjoining lane, cleanand put its body down,,go north to Westfield Street, makea left turn and return to the plant for another load ofblacktop. There were about 65 employees working for theRespondent on the jobsite, 7 of whom were laborers.The 455 feet of roadway north of Westfield Street wasnot ready for paving. Just south of Rose Circle, which wasabout 200 feet north of Westfield Street, a dynahoe of theRespondent was putting gravel into a trench area on theeast side of the road. The dynahoe was a long,-ungainlypiece of construction equipment, 30 feet long, with a buck-et in the front, and a backhoe in the rear, with four outrig-gers on either side, that hydraulically go down to stabilize 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe machine when operating. The dynahoe would dig intoa pile of gravel stockpiled along the road, back across threetraffic lanes, go forward to dump the gravel, back out intothe highway again, and repeat the process. There was alsoa bulldozer and paver assigned to the same area to gradethe area filled in by the dynahoe. The bulldozer was alsoabout 30 feet long, and moved back and forth across trafficlanes when grading.Lohneiss was stationed as the flagman at the northernend of the job, above Rose Circle. At the intersection ofWestfield Street and Route 72, there was a Middletownpoliceman acting as flagman, directing the busy intersec-tion traffic. There was a third Middletown policeman serv-ing as a flagman at the south end of the job, who workedclosely with the moving paving machine and its crew. TheMiddletown policemen who served as flagmen were paidby the Respondent.Lohneiss described his duties that morning as follows:On my particular job on the north end, I had one-waytraffic which I in turn had to coordinate with the offi-cer and work out some kind of signal because the areais approximately 400 feet where I would let one lane oftraffic go and then stop them and then let the otherlane of traffic go.We would only have one lane oftraffic due to the fact that on the east side of the high-way near the home of the elderly, a dynahoe wasworking back filling the trench.The policeman stationed at the intersection of WestfieldStreet and Route 72 had a much more complicated trafficcontrol problem then Lohneiss. Not only did he have theproblem of directing north and south bound traffic onRoute 72, and coordinating traffic on Route 72 from hisintersection to Lohneiss' northern end in one-way or two-way direction, but also he had to control the cars andtrucks that came out of Westfield Street, or that turned intoWestfield. He also had to coordinate the traffic betweenWestfield Street and the southern end of construction, withthe policeman directing traffic in that area. Celadon testi-fied that on July 23 traffic was "the normal traffic onRoute 72, light, heavy." He also stated that in a pavingoperation "traffic is always a problem."Laborers Foreman Columbie was in charge of the dyna-hoe operation at Rose Circle and worked there all morn-ing. Lohneiss was in Columbie's labor gang.Lohneiss testified on direct examination that at or about9:30 a.m. there was a coffeebreak, work stopped, when Pel-lici, another laborer, came to him and told him that therewere two cement finishers under the bridge mixing theirown grout (thin mortar). Lohneiss believed such work to belaborer'swork under the contract. Lohneiss thereuponcalled his business agent a second time, told him about thecement finishers and again Majewski said he would bedown as soon as he could. On cross-examination Lohneissadmitted that neither of his two prehearing affidavits men-tioned his calling Majewski during a coffeebreak, and thesteward finally admitted that he left his post during work-ing hours, and without notifying anyone or getting anyoneto relieve him.5 When asked why it was necessary to call hisagent a second time, Lohneiss said, "In the morning, I wasnot notified of the early starting time. Number 2, if Mr.Oneglia wanted to lay it on me, I was going to lay it onhim."Majewski arrived at or about 10:45 a.m. and pulled in-onthe parking lot at Lineberry's store, adjacent to WestfieldStreet.Lohneiss testified that he then walked out to thepolice officer directing traffic at theWestfield Street andRoute 72 intersection, told him he had to go to a bridgeabutment, and "I would be back in 5 or 10 minutes orwhatever and there was no problem on my end of the jobbecause there was two-way traffic," to which the officerreplied "I will see you." The steward did not know theofficer's name as he had "ten or fifteen guys that week."Lohneiss and Majewski drove away from Route 72 andthe construction work thereon proceeding west on West-field Street, then south on Fisher Road, finally arriving atthe bridge site about three-quarters of a mile away. Loh-neiss stated that he took the longer Fisher road route, in-stead of going directly on Route 72, because "there was acongested area where the paving operations was takingplace-." According to Lohneiss the dynahoe had stoppedoperating at 10:20 a.m. He described the area "as a verycritical area" when the dynahoe was working on the high-way, backing in and out of-traffic, filling the ditch. There-after, he stated, there was two-way traffic from his northend of the job to Westfield Street. However, he did admitthat the bulldozer was grading off the side of the road, nearRose Circle, but stated it was not interfering with traffic.Lohneiss on direct examination testified that, when theyarrived at the bridge, "-we see 2 cement finishers mixingthe grout-," and one of them, Rafael Marco, admitted hewas doing so, and admitted that they did not have a labor-er to tend them. Majewski presented a different setting. Hetestified that when he and Lohneiss arrived at the bridge,the two cement masons were not working on the ground,but were working on a swinging scaffold, 20 feet long .6They then got in Majewski's car, drove northerly up Route72, passed alongside the paving machine, where OnegliaandCeladonwereworking,and pulled again intoLineberry's parking lot.Celadon testified that when Oneglia saw Lohneiss drivepast them, Oneglia told him to find out if Lohneiss hadsecured permission from anybody for leaving his post, andif he had not to fire him. Celadon walked over to the Line-berry parking lot where Lohneiss and Majewski were sit-ting in the agent's car, and asked Lohneiss if he had se-cured permission from anyone to leave; upon Lohneissreplying "No," Celadon told him that he had to let him go,"for leaving without letting anyone know about it." Ac-cording to Majewski, Celadon said he did not know whyOneglia was firing Lohneiss. However, on cross-examina-tion, when shown his prehearing affidavit which stated thatCeladon said Lohneiss was "fired for leaving his post," hes Lohneiss was an evasive, unconvincing witness His testimony was con-tradictory, and several times at odds with his prehearing affidavits, and hisexplanations of the differences were unconvincingMarco was called as the final witness in the case by the Respondent Hewas an elderly cement mason, who spoke very broken, sometimes indeci-pherable English He had worked on the bridge for 2 months, but otherwisehis answers were so vague and unresponsive to specific questions that I havegiven no weight to his testimony - ONEGLIA AND GERVASINI CONSTRUCTION CO.583stated "If it says so in the affidavit, I imagine that is whatit is."Majewski and Lohneiss then drove out of the parkinglot, proceeded south on Route 72, and parked in a privatedriveway directly across from the paving operation. Theywalked overto'Oneglia, and Majewski asked the reason forfiring his steward, and Oneglia replied "for leaving hispost." Both Majewski and Lohneiss testified that Majewskitold Oneglia that they had observed a contract violationwhere two finishers were working without a laborer-to mixtheirmaterials, and that Lohneiss was doing his job as asteward. Oneglia continued to oversee the paving opera-tion, and to all remarks by the. umon agent, told him totake the grievance to arbitration. Lohneiss and Majewskithen left the area. Another flagman, Pellici, was assignedimmediately to Lohneiss' former post.-,Approximately 1 week later, the business agent of theUnion came into Respondent's trailer and introduced theman with him to Oneglia as the Company's new steward.Oneglia told the agent that they were not hiring anyone.Following this conversation there were no laborers on thejob for the next 4 days. On August 8, the Union and theCompany agreed that St. Paul,_ a laborer already workingon the job, would serve as the Laborers steward.Lohneiss testified that he had not filed a grievanceclaiming the overtime pay for the morning of July 23, norhad he pressed any claim against the Respondent for thecement masons working without a laborer to mix theirmortar.Majewski agreed that the Union had not pressedany such claims.B. Analysis and ConclusionsAccording to General Counsel, Lohneiss was terminatedbecause he engaged in protected concerted activities;namely, the vigorous manner in which he performed hisduties as shop steward and his attempts to enforce the col-lective-bargaining agreement. According to Respondent,Lohneiss was terminated because he engaged in unprotect-ed activities; namely, that he left his post as a flagmanwithout notifying management. As an initial premise, it isapparent that Respondent had had a long and stable rela-tionship with the Union for many years, an indication oflack of union animus.Alton Box'Board Company ContainerDivision,155 NLRB 1025 (1965). The collective-bargainingagreement between the parties contains union shop andbinding arbitration clauses. The Respondent has operatedas a union employer in the construction industry, employ-ing not only union laborers, but also union carpenters, ce-ment masons, operating engineers, and truckdrivers, andhad used the various union halls to secure additional em-ployees. The Respondent dealt with the stewards of thevarious crafts, and the record is silent as to any hostility orproblems between the Company and any of the Unionswith which it was in agreement.In the first 9 months Lohneiss worked on the job, heclearly had, not been an overly aggressive steward who filedan excessive number of grievances. For the months prior toJuly 19, Lohneiss could only recall two specific grievances,and vaguely thought that there were several more. The twogrievances he could recall had been of a minor nature, andthe Respondent had settled both of them to his satisfactionright on the spot.General Counsel contends in his brief that starting withJuly 19 Lohneiss had four "confrontations" or grievanceswith the Respondent.7 The first of these was Lohneiss'claim on July 19 of a right to go off the jobsite and cash thepaychecks of his fellow laborers. When Oneglia pointedout to Lohneiss that the heavy and highway agreementcovering the Route 72 project did not contain a clause al-lowing stewards to leave the job to cash checks, unlike thebuilding construction agreement, Lohneiss agreed that hewas wrong and said, ". . . fine, I won't go cash checks. Isaid whatever you want." This 10-minute trailer meetingmight be called a confrontation, but it was certainly not thepresentation of a grievance in the ordinary course of indus-trial relations. In any event, it ended peacefully, with thesteward agreeing that he was wrong, and that he would notleave the job.The second confrontation did constitute a grievance sub-mitted by the steward. When Lohneiss arrived on the job at7:20 a.m. on July 23 and saw that two laborers were al-ready working, he made his position clear to Oneglia that itwas his claim that under the contract he should have beennotified of the early starting time, and that as the stewardhe was entitled to the overtime, because it was his positionthat "a steward on any construction job has first preferenceon all overtime on the job." Actually, the bargaining agree-ment was silent as to notifying a steward of any early start-ing time, and as to overtime briefly read, "The steward-shall work all overtime possible." Since it was not possiblefor the Respondent to know that it was going to rain thenight of July 22, and that the rain was going to leave pud-dles of water around manholes in the dawn hours of July23, there was no way for the contractor to have notifiedLohneiss ahead of time to start work at 7 a.m. Lohneiss'interpretation of the contract clause on overtime would re-quire the deletion of the word "possible,"' so that the clausewould read, "The steward-shall work all overtime." Al-though Lohneiss' protest was without merit, he was en-gaged in protected, union activity when he made this earlymorning claim.Lohneiss was obviously seething with anger after thecurt, brusque denial of his claim for overtime by the younggeneral superintendent, and he proceeded to telephone hisunion agent to come down to the job. Later, after receivinga report from Pellici about cement masons mixing theirown grout, he telephoned his agent again and entreatedhim to come down.Respondent in his brief argues strenously that there wasno grievance involving cement masons mixing grout underthe bridge, because this alleged incident simply never hap-pened. It is true that Pellici was not called to testify (norwas his absence explained), and Marco's testimony provesnothing. Lohneiss' testimony on direct examination that he7General Counsel did not specifically identify each confrontation with anumber, and I canonlymatch up the following- (1) Lohneiss' claim of hisright to leave the Jobsite and cash checks; and (2) Lohneiss' claim of a rightto be notified of overtime work and his claim for overtime pay on July 23Lohneiss' claim that masons were doing laborers' work was presented toOneglia by Majewski, after the steward had been fired 584DECISIONSOF NATIONALLABOR RELATIONS BOARDsaw two cement finishers mixing the grout, only to flatlycontradict this on cross-examination by stating that theonly thing he saw was two men putting grout on the wall,coupled with other contradictions and inconsistenciesmade during the courses of Lohneiss' testimony, makes histestimony on the bridge incident unworthy of belief.While it is true that Majewski testified defensively toprotect his steward, I credit Majewski's testimony that heand Lohneiss went to the bridge to investigate a grievance.I also credit Majewski's testimony that the two cement ma-sons were not working on the ground mixing grout, butwere in fact working on the bridge wall, in the air, on aswinging scaffold. Majewski was a veteran, knowledgeableunion official who understood what work was going on,and he knew the difference between stone rubbing andfinishing, whereas Lohneiss did not. I also draw the infer-ence that Majewski determined that the work being doneby,Marco and the other finisher was not a violation of thelaborers' contract, and that he so informed his steward. Idraw this inference because of Lohneiss' conduct followinghis visit to the bridge.Lohneiss had Majewski drive back north, straight upRoute 72, past the paving operations, past Oneglia and Ce-ladon, and park on Lineberry's lot. When sharply cross-examined as to why he had not stopped to discuss thegrievance with Oneglia, he stated firmly, "I wanted to getback to my post." The steward wanted to get back to hispost as a flagman because his union agent had informedhim that what the masons were doing was not a violationof the laborers' contract.The record clearly indicates that there was a place adja-cent to the paving operation for Majewski to park safely,had he cared to do so. After Celadon had his very briefdiscussion with Lohneiss and Majewski on Lineberry'sparking lot,Majewski testified, "So we proceeded downRoute 72 again, we parked in a private driveway there anddirectly across they were laying down the blacktop." IfMajewski had thought that the masons under the bridgewere doing work that violated the laborers' contract, hecould simply have parked in the same private drivewaygoing north, as he parked in, going south.Whether Lohneiss was investigating a meritorious griev-ance or an unmeritorious grievance is not critical to thiscase. I find that he was investigating a grievance, which innormal circumstances is protected activity on the part of asteward. However, the rule is not absolute and must meetthe rule of common sense. Majewski, when asked "if-thegeneral practice is that the steward can move around anytime he chooses," answered, "Well, everything is restrictedto a certain degree and everything is allowed to a certaindegree," and finally admitted that a steward cannot movearound on a job anywhere, any time he pleases.During the course of his testimony, Lohneiss referred tothe place at which he conducted his flagman's duties as hisstation, sometimes his position, but chiefly he referred to itas his post. While Oneglia did not lay down a precise direc-tive on July 19 that no one was to leave his "post" withoutnotifying somebody in authority, the record is clear thatLohneiss understood that there were company restrictionson his leaving unattended his flagman's post, station, orposition.Lohneiss saw fit to try and justify leaving his post to callMajewski the second time, as taking place during the cof-feebreak, not working time.8 He justified his leaving hispost with Majewski, because he claimed that the dynahoehad stopped operating at 10:20 a.m., traffic was two-way,and therefore, "the traffic was not critical." He also tried tobuttress his justification for leaving by testifying that be-fore he left he went out and told the policeman at theWestfield Street, Route 72 intersection that he was leaving,but there was no problem on his end of the job. There wasno way that Lohneiss could foretell that there would not betremendous traffic congestion on his end of the job whilehe was gone. He admitted that the bulldozer was gradingalong the road, and had it backed across the road, its 30-foot length would have immediately reduced that portionof Route 72 to a single traffic lane. He did not talk to laborforeman Columbie to find out if the dynahoe was going tostartup again, and thereby block off three lanes oncemore. The regular vehicular traffic upon approaching thisroad construction job from the north could have becomemuch heavier, thereby congesting the entire area in a mat-ter of several minutes.The 400 to 500 feet of Route 72 from the northern end toWestfield Street was a bottleneck for the motoring publicat best, and it was imperative to have a flagman at thatposition. Lohneiss knew this, but his anger at Oiieglia overthe hour of overtime he claimed caused him to leave thisimportant post and go try to find a violation of the con-tract so that he could "lay it on him."Lohneiss had a clear legal right to engage in protectedactivities to carry out his duties as the laborers' steward. Inaddition, the collective-bargaining agreement specificallyprovided that the steward shall be allowed a reasonableamount of time to carry out the provisions of the agree-ment. Lohneiss himself admitted that the Company at notime had interfered with his right to perform union duties.However, the Respondent had a legitimate business in-terest in seeing to it that Lohneiss, the flagman, did notleave his post unattended that morning. The Company'scontract with the State of Connecticut required it to keepthe road open so as to move the traffic ordinarily using theroadway. The same contract, as well as the State's SafetyConstruction Code, required the Company to provide traf-ficmen, and the Occupational Safety and Health Act re-quired the Company to provide flagmen. There was no waythat the policeman directing traffic at the very busy inter-section of Westfield Street and Route 72'could control thetraffic at Lohneiss' post, 400 to 500 feet away. Fortunately,there was no massive traffic jam during the 15 minutes ofLohneiss' absence, but this was just a fortuitous happening,as there could equally have been a complete traffic tieup.Also, the lives of citizens traveling the road could havebeen endangered by the bulldozer, as well as the dynahoebacking across the road, without a flagman on the northend to hold them up, as they drove south on Route 72.Lohneiss admitted that when he left his post there' was acongested area on Route 72, below Westfield. With thenumber of automobiles traveling that highway, a congested8Cross-examination disclosed that it had taken place during workingtime, not coffeebreak time ONEGLIA AND GERVASINI CONSTRUCTION CO.585area could have developed in seconds on the area north ofWestfield Street.In the final analysis, here,as in other areas of labor-management relations,the "ultimate problem is the ba-lancing of the conflicting legitimate interests,"N.L.R.B. v.Truck Drivers' Local Union No. 449, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, A.F. of L. [Buffalo Linen Supply Co.],353 U.S.87, 96(1957). Lohneiss had a basic right to engage in pro-tected activity and to carry out the duties of a steward, butnot an absolute right under all circumstances and withoutany restrictions whatsoever.The Respondent had a legiti-mate business interest in seeing to it that a flagman was atall times, while work was being performed on Route 72, athis post in the northern end of the construction project soas to protect travelers,employees and to allow the pavingoperation to meet federal, state and contractual require-ments.It is doubtful that any University'sDivision of IndustrialRelations would approve of the general superintendent or-dering Lohneiss to be fired without making a thorough in-vestigation of the facts and without giving the steward achance to explain his side of the story.However, thoseconsiderations do not play a part in evaluating the facts ofthis case with the corresponding statutory requirements ofthe Act. Theevidence is clear that the Respondent had noknowledge that Lohneiss was investigating a grievance,and that Oneglia ordered his discharge for one reason only,and that was because Lohneiss left his post without lettingsomeone in charge know about it.I find on the entire record that Lohneiss was dischargedfor cause,unrelated to any pressing of grievances or anyother concerted or union activity.More specifically, I findthat he was discharged for neglecting his work as an em-ployee of the Respondent.J.'B. Guldri,Sr., J. B. Guldri, Jr.,etal,Partners d/b/a/ Northside Electric Company,151NLRB 34 (1965), affirmedsub nom. Charles Poindexter v.N.L.R.B.,353 F.2d 524 (C.A. 4, 1965), cert. denied 385U.S. 857 (1966).The Respondent had a legal right to restrict the activitiesbeing performed on behalf of the Union during workinghours by the steward Lohneiss, unless such restrictionswere illegally motivated. The Respondent clearly had nosuch motive. Nor can it be said that Lohneiss as an individ-ual employee was engaged in activities protected by Sec-tion 7 of the Act.Calmos Combining Co.,184 NLRB 914(1970);Erie Strayer Company,213 NLRB 344 (1974). It ismy conclusion that the allegations of the complaint are notsupported by a preponderance of the evidence and that thecomplaint must be dismissed.CONCLUSIONS OF LAW1.Respondent is subject to thejurisdiction of the Board.2.The Union is a labor organization within the meaningof the Act.3.The General Counsel has not proved by a preponder-ance of the evidence that the Respondent violated Section8(a)(l) and (3) of the Act as alleged in the complaint.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act,there is issued the following recommended:ORDERSIT IS HEREBY ORDERED that the complaint herein be, and ithereby is, dismissed in its entirety.9In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.